F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                            SEP 24 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    THOMAS TIGHE,

                Petitioner-Appellee,

    v.                                                   No. 97-1046
                                                      (D.C. No. 95-D-638)
    J.W. BOOKER, Warden,                                   (D. Colo.)

                Respondent-Appellant.




                             ORDER AND JUDGMENT *



Before TACHA, MCKAY, and BALDOCK, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Respondent appeals the district court’s decision granting petitioner habeas

corpus relief, see 28 U.S.C. § 2241, concluding that he was entitled to credit

against his federal sentence for the time he spent awaiting the disposition of

federal charges pending against him, while in federal custody pursuant to a writ

of habeas corpus ad prosequendum. See 18 U.S.C. § 3568 (repealed, but

applicable to offenses committed prior to November 1, 1987). 1 Upon de novo

review, see United States v. Woods, 888 F.2d 653, 654 (10th Cir. 1989)

(addressing 18 U.S.C. § 3585, which superseded § 3568), we affirm.

      While serving a state sentence in Louisiana, state officials, on January 7,

1990, transferred petitioner to federal custody pursuant to a writ of habeas corpus

ad prosequendum to face federal drug charges. He remained in the control of

federal authorities for approximately thirty-one months, until he pled guilty and,

on July 29, 1992, received a federal sentence of ten years’ imprisonment to run

concurrently with the state sentence. Petitioner was subsequently returned to state

custody.

      Section 3568 provided that “[t]he Attorney General shall give . . . credit

toward service of [a] sentence for any days spent in custody in connection with

the offense or acts for which sentence was imposed.” In light of the length of

petitioner’s federal detention awaiting the disposition of the federal charges, the


1
      Neither party disputes that § 3586 is the applicable statute.

                                         -2-
district court did not err in determining that that time was time spent “in custody

in connection” with those federal charges such that petitioner was entitled to

credit for that period of time against his resulting federal sentence. See Brown v.

Perrill, 21 F.3d 1008, 1009-10 (10th Cir.), opinion supplemented on reh’g, 28

F.3d 1073, 1074-75 (10th Cir. 1994). The fact that state authorities also credited

that period of incarceration against his state sentence is of no moment in this

case. See Brown, 21 F.3d at 1010. Respondent’s further attempts to distinguish

Brown are unpersuasive.

      The judgment of the United States District Court for the District of

Colorado is AFFIRMED.



                                                     Entered for the Court



                                                     Monroe G. McKay
                                                     Circuit Judge




                                         -3-